       CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 1 of 7




 STATE OF MINNESOTA                                                DISTRICT COURT

 COUNTY OF RAMSEY                                      SECOND JUDICIAL DISTRICT

                                                             Case Type: Personal Injury

 Michael A. Oien,                                                       Court File No.:
                                                                                Judge:
                     Plaintiff,

 V.

Home Depot U.S.A., Inc., d/b/a The Home                    SUMMONS
Depot, a Delaware Business Corporation, and
 Stanley Access Technologies, LLC, a
Delaware LLC,

                     Defendants.


 TO: THE ABOVE-NAMED DEFENDANTS:

        1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against
you. The Plaintiff's Complaint against you is attached to this Summons. Do not throw
these papers away. They are official papers that affect your rights. You must respond
to this lawsuit even though it may not yet be filed with the Court and there may be no
Court file number on this Summons.

       2.    YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response
called an Answer within 21 days of the date on which you received this Summons.
You must send a copy of your Answer to the person who signed this Summons
located at Tewksbury & Kerfeld, P.A., 88 South Tenth Street, Suite 300, Minneapolis,
M N 55403.

      3.     YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you
agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff
should not be given everything asked for in the Complaint, you must say so in your
Answer.

    4.  YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days_  his-case.- You-;;vffl
        CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 2 of 7




not get to tell your side of the story, and the Court may decide against you and
award the Plaintiff everything asked for in the Complaint. If you do not want to
contest the claims stated in the Complaint, you do not need to respond. A Default
Judgment can then be entered against you for the relief requested in the
Complaint.

        5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer.
If you do not have a lawyer, the CourtAdministrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must
still provide a written Answer to protect your rights or you may lose the case.

       6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule 114
of the Minnesota General Rules of Practice. You must still send your written response
to the Complaint even if you expect to use alternative means of resolving this dispute.

                                         TEWKSBURY & KERFELD, P.A.



Dated: August 14, 2020            By:    /s Nathaniel J. Weimer
                                         Michael D. Tewksbury (#108832)
                                         Nathaniel J. Weimer (#395728)
                                         Attorney for Plaintiff
                                         88 South 10th Street, Suite 300
                                         Minneapolis, Minnesota 55403
                                         Phone: 612.334.3399
                                         Fax: 612.334.5787
                                         Email: mtewksbury@tkz.com
                                                nweimer@tkz.com
       CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 3 of 7




 STATE OF MINNESOTA                                                  DISTRICT COURT

 COUNTY OF RAMSEY                                        SECOND JUDICIAL DISTRICT

                                                               Case Type: Personal Injury

 Michael A. Oien,                                                         Court File No.:
                                                                                  Judge:
                      Plaintiff,

 V.

 Home Depot U.S.A., Inc., d/b/a The Home                   COMPLAINT
 Depot, a Delaware Business Corporation, and
 Stanley Access Technologies, LLC, a
 Delaware LLC,

                      Defendants.


      Plaintiff Michael A. Oien, for his Complaint against Defendants The Home

Depot ("HD") and Stanley Access Technologies, LLC ("Stanley"), states and alleges

as follows:

      1.      On April 9, 2020, Plaintiff was struck by an automatic door (the "Door")

as he attempted to exit the Home Depot located at 2630 White Bear Ave. N.,

Maplewood, MN 55109 (the "Incident")

      2.      Upon information and belief, the Home Depot located at 2630 White

Bear Ave. N. (the "Property") is owned and operated by Defendant HD.

      3.      Upon information and belief, the Door was manufactured, sold,

installed, and serviced by Stanley.

      4.      Plaintiff has suffered injuries as a result of the Incident, including the
        CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 4 of 7




tearing of his rotator cuff. Plaintiff has incurred medical bills while treating the injuries

sustained as a result of the Incident. Plaintiff has also lost wages, and endured pain

and suffering and loss of quality of life.

       5.     As a direct result of the Incident and Defendants' negligence and/or

breaches of warranty, Plaintiff has suffered damages in excess of $50,000.00, in an

amount to be proven at trial.

                       Count 1— Negligence (The Home Depot)

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Defendant HD owed Plaintiff a duty of care to use reasonable care for the

safety of all entrants upon the Property.

       8.     Defendant HD owed Plaintiff a duty of care to reasonably inspect and

maintain the Door so that it does not close on a customer while entering or exiting the

premises.

       9.     Defendant HD breached these duties of care.

       10.    Automatic doors ordinarily do not close on guests in the absence of

negligence.

       11.    From the date the Door was manufactured to the date of the Incident, the

Door was within the exclusive control of Defendants.

       12.    The Incident was not due to any voluntary action or contribution by Plaintiff.

      13.     Defendant HD's negligence caused the Incident.

      14.     As a direct result of the Incident, Plaintiff suffered damages.

                      Count 2— Strict Product Liability (Stanley)

      15.     Plaintiff incorporates the above paragraphs by reference.
        CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 5 of 7




       16.     The Door was in a defective condition unreasonably dangerous for its

intended use, because it closed on Plaintiff as he was exiting the Home Depot store.

       17.     The defect existed when the Door left Stanley's control.

       18.     The defect was the proximate cause of the injuries sustained by Plaintiff.

                             Count 3 — Negligence (Stanley)

       19.     Plaintiff incorporates the previous paragraphs by reference.

       20.     Defendant Stanley owed Plaintiff certain duties of care, including the duty

to warn Plaintiff of the dangerous product, the duty to design its product to avoid an

unreasonable risk of harm when the product is used as intended or misused in a

reasonably foreseeable manner, and a duty to exercise reasonable care in the design,

research, development, manufacture, testing, marketing, distribution, promotion,

packaging, and sale of the product.

       21.     Defendant Stanley breached those duties of care by manufacturing, selling,

and servicing the Door which closed on Plaintiff as he was exiting the Home Depot store.

       22.     Automatic doors ordinarily do not close on guests in the absence of

negligence.

       23.     From the date the Door was manufactured to the date of the Incident, the

Door was within the exclusive control of Defendants.

       24.     The Incident was not due to any voluntary action or contribution by Plaintiff.

       25.     Defendant Stanley's breach of its duties of care proximately caused

PlaintifPs injuries.

             Count 4—kBreach of Express and Implied Warranties (Stanley)

       26.     Plaintiff incorporates the previous paragraphs by reference.
         CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 6 of 7




        27.     Stanley warranted or represented that the Product was safe for use.

        28.     Stanley breached that warranty.

        29.     Stanley owed Plaintiff an implied warranty of inerchantability and an

implied warranty of fitness for a particular purpose.

        30.     Stanley breached these implied warranties.

        31.     Stanley's breach of express and implied warranties proximately caused

Plaintiff's injuries.


        WHEREFORE, Plaintiff Michael Oien prays for relief as follows:

        1.      An award of damages in an amount in excess of $50,000.00, in an

amount to be proven at trial;

        2.      An award of pre and post judgment interest, costs, disbursements, and

other expenses; and

        3.      For such other and further relief as the Court deems just and equitable.




                                          TEWKSBURY & KERFELD, P.A.



Dated: August 14, 2020             By:    /s Nathaniel J. Weimer
                                          Michael D. Tewksbury (#108832)
                                          Nathaniel J. Weimer (#395728)
                                          Attorney for Plaintiff
                                          88 South 10th Street, Suite 300
                                          Minneapolis, Minnesota 55403
                                          Phone: 612.334.3399
                                          Fax: 612.334.5787
                                          Email: mtewksbury@tkz.com
                                                 nweimer@tkz.com
      CASE 0:20-cv-01982-NEB-ECW Doc. 1-1 Filed 09/17/20 Page 7 of 7




         ACKNOWLEDGEMENT REQUIRED BY MINN. STAT. 549.211

The undersigned acknowledges that sanctions may be imposed under Minn. Stat.
§549.211.




                                   By:   /s Nathaniel J. Weimer
                                          Nathaniel J. Weimer
